PER CURIAM.
This disciplinary proceeding is before the Court for consideration of the guilty plea and consent judgment submitted by the respondent attorney pursuant to Rule 3-7.-8(a) of the Rules Regulating The Florida Bar.
Respondent’s plea states that he has been convicted of numerous serious felonies in two United States District Courts and has been sentenced to several lengthy terms of imprisonment. Respondent acknowledges that the felony convictions constitute or show violation of numerous provisions of the Rules Regulating The Florida Bar. Respondent by his plea for a consent judgment agrees to accept disbarment as a disciplinary measure. He agrees further that he will not be permitted to apply to be again admitted to The Florida Bar prior to the expiration of ten years and thereafter until he has attained restoration of his civil rights.
In response to the guilty plea The Florida Bar states that thé terms of the plea and consent judgment have been approved by a designated reviewer and the Board of Governors of The Florida Bar. The Bar asks that we accept the plea and approve the consent judgment.
Accordingly, Rex Ryland, Jr., is hereby disbarred, effective immediately, without leave to apply for readmission for ten years and until his civil rights are restored.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.